UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number:1-14323 ENTERPRISE PRODUCTS PARTNERS L.P. (Exact name of Registrant as Specified in Its Charter) Delaware 76-0568219 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 1100 Louisiana, 10th Floor Houston, Texas77002 (Address of Principal Executive Offices, Including Zip Code) (713) 381-6500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þAccelerated filer o Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ There were 435,843,336 common units of Enterprise Products Partners L.P. outstanding at May 1, 2008.These common units trade on the New York Stock Exchange under the ticker symbol “EPD.” ENTERPRISE PRODUCTS PARTNERS L.P. TABLE OF CONTENTS Page No. PART I.FINANCIAL INFORMATION. Item 1. Financial Statements. 2 Unaudited Condensed Consolidated Balance Sheets 2 Unaudited Condensed Statements of Consolidated Operations 3 Unaudited Condensed Statements of Consolidated Comprehensive Income 4 Unaudited Condensed Statements of Consolidated Cash Flows 5 Unaudited Condensed Statements of Consolidated Partners’ Equity 6 Notes to Unaudited Condensed Consolidated Financial Statements: 1.Partnership Organization 7 2.General Accounting Policies and Related Matters 8 3.Accounting for Unit-Based Awards 10 4.Financial Instruments 13 5.Inventories 17 6.Property, Plant and Equipment 18 7.Investments in and Advances to Unconsolidated Affiliates 19 8.Intangible Assets and Goodwill 20 9.Debt Obligations 21 10.Partners’ Equity and Distributions 23 11.Business Segments 25 12.Related Party Transactions 29 13.Earnings Per Unit 32 14.Commitments and Contingencies 34 15.Significant Risks and Uncertainties – Weather-Related Risks 36 16.Supplemental Cash Flow Information 37 17.Condensed Financial Information of EPO 38 18.Subsequent Event 39 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 40 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 55 Item 4. Controls and Procedures. 58 PART II.OTHER INFORMATION. Item 1. Legal Proceedings. 59 Item 1A. Risk Factors. 59 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 59 Item 3. Defaults upon Senior Securities. 59 Item 4. Submission of Matters to a Vote of Security Holders. 59 Item 5. Other Information. 59 Item 6. Exhibits. 59 Signatures 64 1 PART I.FINANCIAL INFORMATION. Item 1.Financial Statements. ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands) March 31, December 31, ASSETS 2008 2007 Current assets: Cash and cash equivalents $ 65,559 $ 39,722 Restricted cash 53,144 Accounts and notes receivable - trade, net of allowance for doubtful accounts of $19,292 at March 31, 2008 and $21,659 at December 31, 2007 2,043,161 1,930,762 Accounts receivable - related parties 53,547 79,782 Inventories 288,798 354,282 Prepaid and other current assets 153,191 80,193 Total current assets 2,604,256 2,537,885 Property, plant and equipment, net 12,107,790 11,587,264 Investments in and advances to unconsolidated affiliates 857,535 858,339 Intangible assets, net of accumulated amortization of$364,273 at March 31, 2008 and $341,494 at December 31, 2007 906,968 917,000 Goodwill 591,652 591,652 Deferred tax asset 3,194 3,522 Other assets, including restricted cash of $6,561 at March 31, 2008 and $17,871 at December 31, 2007 120,688 112,345 Total assets $ 17,192,083 $ 16,608,007 LIABILITIES AND PARTNERS’ EQUITY Current liabilities: Accounts payable – trade $ 198,948 $ 324,999 Accounts payable – related parties 23,542 24,432 Accrued product payables 2,303,288 2,227,489 Accrued expenses 65,087 47,756 Accrued interest 83,800 130,971 Other current liabilities 253,510 289,036 Total current liabilities 2,928,175 3,044,683 Long-term debt: (see Note 9) Senior debt obligations – principal 6,219,500 5,646,500 Junior subordinated notes– principal 1,250,000 1,250,000 Other 48,996 9,645 Total long-term debt 7,518,496 6,906,145 Deferred tax liabilities 19,078 21,364 Other long-term liabilities 75,509 73,748 Minority interest 426,774 430,418 Commitments and contingencies Partners’ equity: Limited partners Common units(434,208,873 units outstanding at March 31, 2008 and 433,608,763 units outstanding at December 31, 2007) 6,003,075 5,976,947 Restricted common units (1,634,463 units outstanding at March 31, and 1,688,540 units outstanding at December 31, 2007) 18,160 15,948 General partner 122,848 122,297 Accumulated other comprehensive income 79,968 16,457 Total partners’ equity 6,224,051 6,131,649 Total liabilities and partners’ equity $ 17,192,083 $ 16,608,007 See Notes to Unaudited Condensed Consolidated Financial Statements. 2 ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED OPERATIONS (Dollars in thousands, except per unit amounts) For the Three Months Ended March 31, 2008 2007 Revenues: Third parties $ 5,383,834 $ 3,258,612 Related parties 300,701 64,242 Total revenue 5,684,535 3,322,854 Costsandexpenses: Operating costs and expenses: Third parties 5,134,584 3,040,533 Related parties 176,606 83,946 Total operating costs and expenses 5,311,190 3,124,479 General and administrative costs: Third parties 3,463 3,575 Related parties 17,742 13,055 Total general and administrative costs 21,205 16,630 Total costs and expenses 5,332,395 3,141,109 Equity in income of unconsolidated affiliates 14,592 6,179 Operating income 366,732 187,924 Other income (expense): Interest expense (91,946 ) (63,358 ) Interest income 1,611 2,035 Other, net (720 ) (107 ) Total other expense, net (91,055 ) (61,430 ) Income before provision for income taxes and minority interest 275,677 126,494 Provision for income taxes (3,657 ) (8,788 ) Income before minority interest 272,020 117,706 Minority interest (12,411 ) (5,661 ) Net income $ 259,609 $ 112,045 Net income allocation: (see Note 10) Limited partners’ interest in net income $ 225,162 $ 85,049 General partner interest in net income $ 34,447 $ 26,996 Earning per unit:(see Note 13) Basic and diluted income per unit $ 0.51 $ 0.20 See Notes to Unaudited Condensed Consolidated Financial Statements. 3 ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED CONDENSED STATEMENTSOF CONSOLIDATED COMPREHENSIVE INCOME (Dollars in thousands) For the Three Months Ended March 31, 2008 2007 Net income $ 259,609 $ 112,045 Other comprehensive income: Cash flow hedges: Foreign currency hedge losses (1,197 ) Net commodity financial instrument gains 93,017 3,967 Net interest rate financial instrument gains (losses) (26,032 ) 10,512 Less:Amortization of cash flow financing hedges (1,590 ) (1,089 ) Total cash flow hedges 64,198 13,390 Foreign currency translation adjustment (423 ) 401 Change in funded status of Dixie benefit plans, net of tax (264 ) Total other comprehensive income 63,511 13,791 Comprehensive income $ 323,120 $ 125,836 See Notes to Unaudited Condensed Consolidated Financial Statements. 4 ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED CASH FLOWS (Dollars in thousands) For the Three Months Ended March 31, 2008 2007 Operating activities: Net income $ 259,609 $ 112,045 Adjustments to reconcile net income to net cash flows provided by operating activities: Depreciation, amortization and accretion in operating costs and expenses 133,922 119,492 Depreciation and amortization in general and administrative costs 1,924 1,597 Amortization in interest expense 130 132 Equity in income of unconsolidated affiliates (14,592 ) (6,179 ) Distributions received from unconsolidated affiliates 28,576 16,947 Operating lease expense paid by EPCO, Inc. 527 526 Minority interest 12,411 5,661 Gain on sale of assets (165 ) (73 ) Deferred income tax expense (benefit) (913 ) 1,596 Changes in fair market value of financial instruments 662 104 Effect of pension settlement recognition (114 ) Net effect of changes in operating accounts (see Note 16) (156,912 ) 168,903 Net cash flows provided by operating activities 265,065 420,751 Investing activities: Capital expenditures (624,096 ) (614,035 ) Contributions in aid of construction costs 6,833 39,145 Proceeds from sale of assets 119 91 Decreasein restricted cash 64,454 4,677 Cash used for business combinations (1 ) (312 ) Investments in unconsolidated affiliates (7,432 ) (38,973 ) Advances to unconsolidated affiliates (8,446 ) (5,514 ) Cash used in investing activities (568,569 ) (614,921 ) Financing activities: Borrowings under debt agreements 1,508,999 1,088,000 Repayments of debt (936,000 ) (939,000 ) Debt issuance costs (510 ) Distributions paid to partners (251,914 ) (233,145 ) Distributions paid to minority interests (16,083 ) (1,053 ) Net proceeds from initial public offering of Duncan Energy Partners reflected as a contribution from minority interests (see Notes 1 and 2) 291,872 Other contributions from minority interests 28 7,965 Net proceeds from issuance of our common units 18,331 16,997 Settlement of interest rate swaps 6,251 Cash provided by financing activities 329,612 231,126 Effect of exchange rate changes on cash (271 ) (1,338 ) Net change in cash and cash equivalents 26,108 36,956 Cash and cash equivalents, January 1 39,722 22,619 Cash and cash equivalents, March 31 $ 65,559 $ 58,237 See Notes to Unaudited Condensed Consolidated Financial Statements. 5 ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED PARTNERS’ EQUITY (See
